ARTICLES OF AMENDMENT OF KRISPY KREME DOUGHNUTS, INC. Pursuant to Section 55-6-02 of the General Statutes of North Carolina, the undersigned Corporation hereby submits these Articles of Amendment for the purpose of amending its Articles of Incorporation: 1. The name of the Corporation is Krispy Kreme Doughnuts, Inc. 2. The following amendment to the Articles of Incorporation of the Corporation was adopted by the Board of Directors in the manner prescribed by law: Article IV is hereby amended and restated in its entirety as follows: “Article IV. The Corporation shall have the authority to issue not more than (a) 300,000,000 shares of common stock, no par value (“Common Stock”) and (b) 10,000,000 shares of preferred stock, no par value (“Preferred Stock”). Of the 10,000,000 shares of authorized and unissued Preferred Stock of the Corporation, a series of Preferred Stock, no par value, of the Corporation, consisting of 3,000,000 shares, shall be designated and known as the “Series A Participating Cumulative Preferred Stock” of the Corporation. Holders of the Common Stock are entitled to the entire voting power, all distributions declared and all assets of the corporation upon dissolution, subject to the rights and preferences, if any, of the holders of Preferred Stock to such voting powers, dividends and assets upon dissolution pursuant to applicable law and the resolution or resolutions of the Board of Directors providing for the issue of one or more series of Preferred Stock. The designation, number of shares, preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends and qualifications of the Series A Participating Cumulative Preferred Stock are as follows: Section 1. Designation and Number of Shares. The shares of such series shall be designated as “Series A Participating Cumulative Preferred Stock” (the “Series A Preferred Stock”), and the number of shares constituting such series shall be 3,000,000.
